Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claims to priority as a CON of 16/891,208 filed on February 4, 2020, which is a CON of 16/684,852, filed on November 15, 2019, now abandoned, which is CON of 16/530,669 filed on August 2, 2019, now abandoned, which is CON of 15/546,277 filed on July 25, 2017, now abandoned, filed as PCT/EP2016/051733 filed on January 27, 2016, which claims benefit to GB 1501308.9 filed on January 27, 2015 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on April 26, 2020 has been considered by the Examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference “19” (Fig. 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 6 and 16 is objected to because of the following informalities:
Claim 6, the term “the raw materials” recited in line 2 should be changed to “the solid batch material”
Claim 16, the term “the burners” recited in line 1 should be changed to “the submerged burners”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 3, there is no antecedent basis for “the preparation”
Claim 8, line 4, there is no antecedent basis for “the melt level”
Claim 12 is not understood because it requires two contradictory things that the vectors are both “upwards” and toward the melter bottom (i.e. downward)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5, 7-9, 13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aube et al. (US Pat. 5,338,329) (new cited) in view of Chabonneau et al. (US Pub. 2014/0007623) (cited by Applicant).
Regarding claim 1, Aube et al. discloses a process and device for obtaining mineral fiber having the process for the manufacturing of continuous basalt fibers comprising the steps of: introducing a solid batch material which comprises basalt rock (via 1) for the preparation of continuous mineral fiber into a melter (4) comprising a melter bottom, a melter chamber and melting chamber walls (Fig. 2-3), wherein the melting chamber walls comprises double steel walls (19) separated by circulating cooling liquid (via duct 20); melting the solid batch material in the melter (4) by three dipping electrodes (7); and discharging the liquid melt (17) directly into a forming device (6) without any intermediate refining step, and forming at least a portion of the liquid melt into continuous basalt fibers (Fig. 1-3; Col. 6, Lines 50-58; Col. 7, Line 28 to Col. 9, Line 40).  Aube et al. does not disclose the step of melting the solid batch material in the melter by submerged combustion to form a liquid melt.  Chabonneau et al. discloses the step melting the solid batch material in the melter by submerged combustion (burners 12) to form a liquid melt (Fig. 1-4; Par. 7 and 61).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Aube et al., the step of melting the solid batch material in the melter by submerged combustion to form a liquid melt, as taught by Chabonneau et al., for the purpose of suitable to the user application for efficiency of the heat transfer between the hot combustion gas, produced by the burners, and the glass bath.
Regarding claim 5, Aube et al. discloses  wherein heat is recovered from cooling liquid (via duct 20) (Fig. 3).
Regarding claim 7, Aube et al. discloses at least a portion of the melt (17) is withdrawn continuously or batchwise from the melter (4).  Chabonneau et al. also discloses at least a portion of the melt (24) is withdrawn continuously or batchwise from the melter (4) (Fig. 1-3; Par. 69).
Regarding claim 8, Aube/Chabonneau disclose substantially all features of the claimed invention as set forth above including from Chabonneau, the melter (Fig. 1-3, via floor 2, roof 4 and wall 6) comprises at least one controllable submerge burner (12) to maintain the melt in a turbulent state (Par. 52 and 61; highly turbulent melt 14 with a turbulent surface 15) in a state such that the volume of the turbulent melt is higher than the melt level if no burners are firing except the volume of the turbulent melt is at least 8% higher than the melt level if no burners are firing.  However, Chabonneau et al discloses in Par. 61, highly turbulent melt 14 with a turbulent surface 15.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Aube/Chabonneau, the volume of the turbulent melt is at least 8% higher than the melt level if no burners are firing, for the purpose of suitable to the user application thereby the glass batch materials becoming entrained in the molten material.  Note: The “to maintain” is construed to be a suggestion.  The claim does not recite any maintain step.  It is noted that the 8% limitations compare “volume” (e.g. cubic meters) to melt level (e.g. meters).  No reasonable meaningful comparison between volume and level/elevation is possible, except for to consider the “to maintain …” portion of the “wherein” potion of the “wherein” clause to be a non-limiting suggestion (see MPEP 211.04).
Regarding claim 9, Aube/Chabonneau disclose substantially all features of the claimed invention as set forth above except wherein the melter is operated such that substantially no foam layer is generated over the top of the melt.  Aube does not mention/disclose foam layer is generated over the top of the melt.  Chabonneau only mention of foam is at Par. 103 which is indicated as being produced in the melt (i.e. generating/producing occurs below the top of the melt level); in particular the melt level within the structure 26, any foam within chamber 6 would tend to rise to the upper level of the melt and would not able to flow through the outlet 22 and into 26.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Aube/Chabonneau, wherein the melter is operated such that substantially no foam layer is generated over the top of the melt, for the purpose of producing quality of fibers.
Regarding claim 13, the combination of Aube and Chabonneau disclose wherein the continuous fibers are produced using equipment for the manufacturing of continuous basalt fibers comprising a submerged combustion melter (Chabonneau, Fig. 1-3), a melting chamber (4), walls (19), at least one submerged burner (Chabonneau, 12), a raw material discharge equipment or feeder (1), a melt outlet (9), and a continuous basalt fiber forming device (6), wherein the melt outlet is designed to discharge directly into the continuous basalt fiber forming device (6) (Aube; Fig. 2-3).
Regarding claim 15, Chabonneau et al. discloses wherein submerged combustion burners (12) are arranged at the melter bottom in a substantially annular burner zone (Fig. 4).  Note: Any two burners can be considered to be in an annular zone.  For example, one consider the two burners to be diametrically opposed burners of an(arbitrary) zone.  It is noted that the zone need not be structural.  There is no recitation of any annulus.
Regarding claim 16, Aube/Chabonneau disclose substantially all features of the claimed invention as set forth above including from Chabonneau, the submerged burners (12) are arranged with a distance between adjacent burners (Fig. 1-4) except the submerged burners are arranged with a distance between adjacent burners of about 250-1250 mm.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Aube/Chabonneau, the submerged burners are arranged with a distance between adjacent burners of about 250-1250 mm, for the purpose of suitable to the user application to arranged the submerged burners with a certain distance for creating the burner zone.
Regarding claims 17-18, Chabonneau et al. discloses each burner axis and/or a speed vector of the melt moving upwards over or adjacent to the submerged burners is inclined from the vertical at an angle from about 1° to about 30° (Fig. 1-4; Par. 61).  Note: the claims are interpreted as intending to recite an angle between about 1° and about 30°.  Because an angle can only have a single value.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aube et al. (US Pat. 5,338,329) in view of Chabonneau et al. (US Pub. 2014/0007623) and further view of Battigelli et al. (US Pat. 6,158,249) (new cited).
Regarding claim 2, Aube/Chabonneau disclose substantially all features of the claimed invention as set forth above including from Aube, the material comprises basalt; and from Lefrere, the solid batch material comprises basal rock (Par. 18) except the solid batch material comprises 45.0-60 wt% SiO2, 12.0-25.0 wt% Al2O3, 5.0-25 wt% iron oxide (Fe2O3), 2.0-6.9 wt% total alkali content, 5.0-25 wt% CaO, 4.0-25.0 wt% MgO, 0.0-5.0 wt% TiO2 and trace amounts of other oxides to add up 100wt%.  Battigelli et al. discloses the solid batch material comprises 45.0-60 wt% SiO2, 12.0-25.0 wt% Al2O3, 5.0-25 wt% iron oxide (Fe2O3), 2.0-6.9 wt% total alkali content, 5.0-25 wt% CaO, 4.0-25.0 wt% MgO, 0.0-5.0 wt% TiO2 and trace amounts of other oxides to add up 100wt% (Col. 5, Line 17 to Col. 6, Line58; Table in Col. 19-20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Aube/Chabonneau, the solid batch material comprises 45.0-60 wt% SiO2, 12.0-25.0 wt% Al2O3, 5.0-25 wt% iron oxide (Fe2O3), 2.0-6.9 wt% total alkali content, 5.0-25 wt% CaO, 4.0-25.0 wt% MgO, 0.0-5.0 wt% TiO2 and trace amounts of other oxides to add up 100wt%, as taught by Battigelli et al., for the purpose of having high quality fibers with a low bead proportion at good yield.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aube et al. (US Pat. 5,338,329) in view of Chabonneau et al. (US Pub. 2014/0007623) and further view of Pierrot et al. (US Pub. 2009/0235695) (new cited).
Regarding claim 6, Aube/Chabonneau disclose substantially all features of the claimed invention as set forth above except wherein heat is recovered from hot fumes to preheat the solid batch material.  Pierrot et al. discloses heat is recovered from hot fumes to preheat the solid batch material (Par. 33).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Aube/Chabonneau, heat is recovered from hot fumes to preheat the raw material, as taught by Pierrot et al., for the purpose of preheating the raw material by recover the thermal energy of the flue gases, thus, by extracting their heat it is possible overall to reduce the specific energy consumption of the plant.
Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aube et al. (US Pat. 5,338,329) in view of Chabonneau et al. (US Pub. 2014/0007623) and further view of Trevelyan et al. (US Pat. 5,370,723) (new cited).
Regarding claim 10-12, Aube/Chabonneau disclose substantially all features of the claimed invention as set forth above including from Chabonneau, the submerged combustion (12) except the submerged combustion generates a toroidal melt flow pattern in the melt, the toroidal melt flow pattern having a vertical central axis of revolution, and comprising major centrally inwardly convergent flows at the melt surface; wherein the melt moves downwardly and proximal to the vertical central axis of revolution and is recirculated in an ascending movement back to the melt surface defining the toroidal flow pattern.  Trevelyan et al. discloses a toroidal melt flow pattern in the melt, the toroidal melt flow pattern having a vertical central axis of revolution, and comprising major centrally inwardly convergent flows at the melt surface; wherein the melt moves downwardly and proximal to the vertical central axis of revolution and is recirculated in an ascending movement back to the melt surface defining the toroidal flow pattern (Fig. 2; Col. 2, Lines 38-40; Col. 4, Line 64 to Col. 5, Line 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Aube/Chabonneau, the submerged combustion generates a toroidal melt flow pattern in the melt, the toroidal melt flow pattern having a vertical central axis of revolution, and comprising major centrally inwardly convergent flows at the melt surface; wherein the melt moves downwardly and proximal to the vertical central axis of revolution and is recirculated in an ascending movement back to the melt surface defining the toroidal flow pattern, as taught by Trevelyan et al., for the purpose of recirculating the glass melt.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        8/24/2022
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761